Citation Nr: 0726600	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for  a gastrointestinal 
disorder, claimed as a nervous stomach, to include as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim is that he has PTSD as a result of his 
active service in Vietnam.  The veteran has several diagnoses 
of PTSD made at VA medical facilities.  A July 2000 treatment 
note indicates the veteran's stressors as being "in Vietnam 
in 1970 and was in combat in Cambodia for some time.  He 
worked as a cook and was not directly in combat, but did 
experience the war and indeed was injured when he got some 
fragments of metal in his body.  He stated he saw body 
bags."  The Board notes that a review of the veteran's 
service medical records does not reveal any fragment wound 
and review of his service personnel records does not reveal 
the award of a Purple Heart.  

In February 2007, the veteran submitted a written statement 
detailing stressors he claims to have experienced during 
service.  He claimed that during service with Company E, 1st 
Engineer Battalion, 1st Infantry Division, that he saw a 
service buddy named James Washington killed.  He also claimed 
to have served in combat during this time.  

In February 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
claimed he served in combat "on the front lines."  He 
testified that he served in combat in both Vietnam and 
Cambodia.  He also testified that he was wounded in action, 
and that he received a Bronze Star Medal, and an Air Medal 
for combat service.  He also restated that he saw a service 
buddy named James Washington, killed in action.  

The Board notes that the veteran's discharge papers do show 
that he was awarded a Bronze Star Medal, and an Air Medal.  
However, neither award is indicated to be with a "V" device 
which would be indicative of combat service.  The veteran's 
service personnel records do show service with units in the 
1st Infantry Division, and the 1st Cavalry Division during the 
veteran's service in Vietnam.  The information available also 
shows that elements of the 1st Cavalry Division were involved 
in combat in Cambodia during the period of time that the 
veteran served with that unit.  

The initial stressor statement submitted by the veteran to 
the RO was for the most part illegible as a result of water 
damage.  The legible stressor statement submitted in March 
2007 and the veteran's hearing testimony related to his 
inservice stressors has not been considered by the RO.  The 
RO should have access to this information and attempt to 
verify the veteran's stressors.  




Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's treatment records from VA 
medical center in Biloxi, Mississippi 
from January 2000 to the present.  

2.  Request from the veteran another 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as dates, places, detailed descriptions 
of the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events.

3.  After the above, review the file, 
including the veteran's recent statements 
and February 2007 hearing testimony, and 
prepare a summary of all the claimed 
stressors, to include his assertions 
concerning incoming/outgoing fire hitting 
his unit in Cambodia everyday during the 
six-month period that his unit was in 
Cambodia.  This verification may include 
forwarding the summary of stressors and 
all associated documents to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC).  If a request is made, the 
veteran's unit histories for his Vietnam 
service from December 1969 to November 
1970, should be requested.  

4.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

5.  Following the above, the veteran 
should be scheduled for an examination 
for psychiatric disorders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner must be 
informed as to which stressor or 
stressors have been verified with respect 
to the claim for service connection or 
PTSD.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.  The 
rationale for all opinions provided 
should be set forth in the examination 
report.  

6.  Determine if additional examination 
is required with respect to the 
veteran's claim for service connection 
or a gastrointestinal disorder, and if 
so, order the appropriate examination. 

7.  Following the above, readjudicate 
the veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

